DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (Japanese Patent Publication 2007-512251-A), hereinafter referenced as Okamoto, in view of Hasu et al. (United States Patent Application Publication 2013/0202202), hereinafter referenced as Hasu.  All text citations for Okamoto refer to the attached machine translation.
Regarding claim 1, Okamoto discloses an image generation control device configured to generate an image of an object to be imaged positioned in a vicinity of an imaging-hindering light source flickering on and off cyclically, the image generation control device comprising: a processor (figure 1 exhibits image recognition device 10 as disclosed at lines 166-167) configured to: calculate, based on luminance variation within a target area including the imaging-hindering light source and the object to be imaged, an expected light-off period during which the imaging-hindering light source is turned off 
Hasu is a similar or analogous system to the claimed invention as evidenced Hasu teaches a vehicular imaging device wherein the motivation of improving dynamic range of an image thereby improving reliability of recognition while reducing the amount of an image data to be transferred between a memory would have prompted a predictable variation of Okamoto by applying Hasu’s known principal of varying exposure times for different exposure periods and combining the plurality of exposure periods to generate a first image (figure 11A-11D exhibits an image generated by combining a plurality of exposures as disclosed at paragraphs 96-98).
In view of the motivations such as improving dynamic range of an image thereby improving reliability of recognition while reducing the amount of an image data to be transferred between a memory one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Okamoto.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
The combination fails to disclose providing a memory configured to store a program; and the processor coupled to the memory.
However, Official Notice (MPEP 2144.03)  is taken that both the concepts and advantages of controlling a camera from a memory configured to store a program; and a processor coupled to the memory is well known and expected in the art.  Before the effective filing date of the claimed invention, It would have been obvious to a person having ordinary skill in the art to have included controlling the process taught by Okamoto by a memory configured to store a program; and a processor coupled to the memory which carries out the stored program, for doing so would allow for the control of the camera to easily be updated if the process must be changed by providing the process as a computer program as opposed to executing the process through specific hardware units.
Regarding claim 4, Okamoto in view of Hasu discloses everything claimed as applied above (see claim 1), in addition, Okamoto discloses wherein the processor is further configured to: identify an image area corresponding to at least a portion of a moving object, using a plurality of wide area images that are captured in a plurality of captured frames by the image-capturing unit, that include the target area, and the areas of which are wider than the target area (figure 3 exhibits wherein an identified area is a light source area of a moving vehicle using wide area images as disclosed at page 9 lines 372-373); and set the target area, based on the identified image area (page 10 lines 383-386 teach setting the area as the target area).
Regarding claim 5, Okamoto in view of Hasu discloses everything claimed as applied above (see claim 1), in addition, Okamoto discloses wherein the processor is further configured to identify a position of the object to be imaged, using the captured first image (figure 1 exhibits image recognition device 10 which identifies the position of an object such as a vehicle as disclosed at page 5 lines 192-204).
Claim 8, a method, corresponds to and is analyzed the same as the device of claim 1.  
Claim 9, a non-transitory computer readable medium, corresponds to and is analyzed the same as the device of claim 1.  However, Okamoto fails to disclose storing instructions on a non-transitory computer readable medium.
However, Official Notice (MPEP 2144.03) is taken that both the concepts and advantages of controlling a camera from a non-transitory computer readable medium storing an image generation control program is well known and expected in the art.  Before the effective filing date of the claimed invention, It would have been obvious to a person having ordinary skill in the art to have included controlling the process taught by Okamoto by a non-transitory computer readable medium storing an image generation control program, for doing so would allow for the control of the camera to easily be updated if the process must be changed by providing the process as a computer program as opposed to executing the process through specific hardware units.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto in view of Hasu and further in view of Hakayama et al. (United States Patent Application Publication 2015/0005015), hereinafter referenced as Hakayama.
Regarding claim 2, Okamoto in view of Hasu discloses everything claimed as applied above (see claim 1), however, Okamoto fails to disclose wherein the processor is configured to calculate an expected light-off period during which the imaging-hindering light source is turned off, based on a plurality of second images including the target area, the second images being captured in a plurality of captured frames by the image- capturing unit when a set value of an imaging frame rate is a first set value
Hakayama is a similar or analogous system to the claimed invention as evidenced Hakayama teaches an automotive imaging device wherein the motivation of accurately detecting a blinking light source using image data would have prompted a predictable variation of Okamoto by applying Hakayama’s known principal of calculating a flicker period including when a light source is off based on images captured with a first frame rate (paragraph 48 teaches capturing images with a fixed frame rate in order to detecting a light cycle).
In view of the motivations such as accurately detecting a blinking light source using image data one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Okamoto.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto in view of Hasu and further in view of Usui et al. (United States Patent 7,590,348), hereinafter referenced as Usui.
Regarding claim 7, Okamoto in view of Hasu discloses everything claimed as applied above (see claim 1), however, Okamoto fails to disclose wherein the processor is further configured to generate a synthetic image into which an image of the object to be imaged and a wide area image that includes the target area and the area of which is wider than the target area are synthesized with each other.
Usui is a similar or analogous system to the claimed invention as evidenced Usui teaches an automotive camera system wherein the motivation of providing an image which can be used for object identification and which will not lead to an undetected object due to imaging conditions would have prompted a predictable variation of Okamoto by applying Usui’s known principal of generating a synthesized image in which an area of an image affected by headlights is replaced with an image unaffected by headlights (figure 3 exhibits a synthesized image in which an area oversaturated by headlights is replaced with a portion of an image which is not oversaturated by headlights as disclosed at column 6 lines 15-40).
In view of the motivations such as providing an image which can be used for object identification and which will not lead to an undetected object due to imaging conditions one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Okamoto.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Allowable Subject Matter
Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 is objected to because the prior art of record fails to teach or suggest wherein when the processor cannot calculate the expected light-off period, the processor is configured to adjust the first set value in such a way that the imaging frame rate is raised, and the processor calculates the expected light-off period again based on a plurality of second images including the target area that are captured by the image-capturing unit, based on the adjusted first set value, in combination with the elements of claims 1 and 2 from which it is dependent.  The closest prior art of record, Okamoto in view of Hasu and further in view of Hakayama teaches the device of claim 2, however, neither Okamoto, Hasu nor Hakayama teach performing an additional detection with an increased frame rate.  Therefore, the combination fails to teach or suggest “wherein when the processor cannot calculate the expected light-off period, the processor is configured to adjust the first set value in such a way that the imaging frame rate is raised, and the processor calculates the expected light-off period again based on a plurality of second images including the target area that are captured by the image-capturing unit, based on the adjusted first set value” as currently claimed.
Claim 6 is objected to because the prior art of record fails to teach or suggest wherein processor is further configured to make a light source radiate illuminating light to the identified position of the object to be imaged at a timing synchronized with the exposure period and makes the image-capturing unit capture an image of the identified position of the object to be imaged during the exposure period set within the expected light-off period, in combination with the other elements of the claim.  The closest prior art of record, Okamoto in view of Hasu teaches the device of claim 1, however, Okamoto in view of Hasu does not provide illumination synchronized with an exposure period.  Therefore, the combination fails to teach or suggest “wherein processor is further configured to make a light source radiate illuminating light to the identified position of the object to be imaged at a timing synchronized with the exposure period and makes the image-capturing unit capture an image of the identified position of the object to be imaged during the exposure period set within the expected light-off period” as currently claimed.
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kiser et al. (United States Patent Application Publication 2018/0048801) teaches a method of HDR imaging for a vehicular camera.
Nashizawa (United States Patent Application Publication 2016/0037046) teaches a method of HDR imaging.
Usui (United States Patent 7,760,237) teaches a method of combining images with equal exposure times to reduce blur.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238.  The examiner can normally be reached on Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696